Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2014-001
Release Date: 1/10/2014
CC:ITA:B04:JPBaumgarten
POSTS-149956-12
UILC:

61.00-00, 199.03-05, 471.00-00

date:

December 13, 2013

to:

from:

Linda M. Kroening
Division Counsel
(Large Business & International)
Andrew J. Keyso
Associate Chief Counsel
(Income Tax & Accounting)
Curtis G. Wilson
Associate Chief Counsel
(Passthroughs & Special Industries)

subject:

Co-operative Advertising and Section 199

You have requested that the National Office issue a Generic Legal Advice
Memorandum addressing whether Co-operative Advertising Allowances (Allowances)
that retailers of inventory (Retailers) receive from vendors of products (Vendors) for
placement of advertisements of Vendors’ products in Retailers’ flyers may be treated as
Domestic Production Gross Receipts (DPGR) for purposes of
§ 199 of the Internal Revenue Code (Code). This memorandum should not be used or
cited as precedent.
Whether Allowances may be treated as DPGR depends on the facts and circumstances
of each Co-operative Advertising Agreement (Agreement) between Retailers and
Vendors. Specifically, whether Allowances are DPGR for federal income tax purposes
depends on whether the Allowances are advertising income from Retailers’
performance of advertising services for Vendors and whether the flyers qualify for the
advertising income exception in § 1.199-(3)(i)(5)(ii) of the Income Tax Regulations
(regulations).

POSTS-149956-12

2

FACTS
The facts below are based on the facts presented by CC:LBI in its Memorandum of
March 12, 2013, requesting assistance from the National Office.
Vendors and Retailers commonly enter Co-operative Advertising Arrangements
(Arrangements). Arrangements require Retailers to produce printed advertisements of
Vendors’ products and to distribute the printed advertisement flyers in Retailers’ stores
and through mail and in newspapers.1 Retailers usually circulate flyers free of charge to
retail customers.
Flyers increase foot traffic to Retailers’ stores and may increase customer interest and
demand for the advertised products offered at Retailers’ internet websites. Vendor may
be the manufacturer, supplier, wholesaler, or distributor of the product who directly or
indirectly sells the product to Retailers at the wholesale level. In general, Retailers will
include Vendors’ products in Retailers’ flyers pursuant to written or oral Agreements
negotiated annually or on an ad hoc basis with Vendor.
We understand that the terms of Agreement between Retailers and Vendors may differ.
However, Agreements often require Retailers to provide specific advertising services
and may specify:
(1) the advertising media,
(2) the products that will be featured,
(3) the placement of the product in the flyer,
(4) the conditions for advertising specific products,
(5) the use of Vendor’s name and logo,
(6) the size, length, and frequency of advertisement, and
(7) the substantiation and payment processes.
Retailers are responsible for all aspects of the production and distribution of the flyers.
Retailers normally bear the entire up-front cost of the flyers. Under the terms of
Agreements with Vendors, Retailers receive Allowances from Vendors for providing
specific advertising services. Under the terms of some Agreements, the flyers must
meet Vendors’ specifications as a condition of Retailers receiving Allowances. Often
Agreements provide that Allowances are calculated based on the volume of the
advertised products that Retailers purchase from Vendors during a specified period.

In this memorandum, Retailers’ printed advertisements are referred to as “flyers.” However, common
synonyms include: inserts, circulars, catalogues, and tabs.
1

POSTS-149956-12

3

Typically Vendors make direct payments to Retailers of Allowances, or Vendors may
reduce the amount owed by Retailers for prior purchases, or Vendors may issue a credit
to Retailers for future purchases. Vendors may pay Allowances periodically (e.g., as a
Vendor’s products are featured in the flyer) or at fixed intervals. Vendors may require
Retailers to submit invoices, reimbursement substantiation claims, or proofs of
performance of the advertising services required under Agreements before paying
Allowances.

LAW AND ANALYSIS
Purchase Price Adjustments are not a Separate Item of Gross Income
Section 61 of the Code generally provides that gross income means all income from
whatever source derived. The term “income” is broadly defined as “instances of
undeniable accessions to wealth, clearly realized, and over which the taxpayers have
complete dominion.” Commissioner v. Glenshaw Glass Co., 348 U.S. 426, 431 (1955).
As a general principle, taxpayers in the retail industry compute gross income from sales
during a year by subtracting the cost of the goods sold (CGS) from gross sales receipts.
See § 1.61-3(a) of the regulations.
Generally, when payments are made by Vendors to Retailers as an inducement to
purchase merchandise, the payments do not constitute separate items of gross income
but instead are an adjustment to the cost or price of the merchandise purchased
(purchase price adjustment). In Affiliated Foods, Inc., v. Commissioner, 128 T.C. 62, 80
(2007), the Tax Court held that a “purchase price adjustment or a price rebate that a
taxpayer receives for goods that it has purchased for resale is not, itself, an item of
gross income but, instead, is treated as a reduction in the cost of the goods sold.” A
purchase price adjustment may still indirectly affect the amount of Retailer’s gross
income if it results in a reduction in CGS.
As established in case law, the test for whether a payment, credit, allowance or rebate
is a purchase price adjustment is what the parties intend and for what purpose the
payment, credit, allowance, or rebate was paid. If the purpose was to adjust the price of
the item between the parties, then the consideration given, regardless of the time or
manner of the adjustment, is a purchase price adjustment and is not a separate item of
gross income. The seminal case addressing purchase price adjustments is Pittsburgh
Milk v. Commissioner, 26 T.C. 707(1956), nonacq. 1959-2 C.B. 8-9, nonacq. withdrawn
and acq. 1962-2 C.B. 5-6, acq. withdrawn and nonacq. 1976-2 C.B. 3-4, and nonacq.
withdrawn in part and acq. in part 1982-2 C.B. 2. There the Tax Court concluded that
allowances that a milk producer paid to buyers lowered the sales price of the milk for
income tax purposes. The court held that only the net price was includable in the
seller's gross income, even though the discounts were illegal. The court stated:

POSTS-149956-12

4

It does not follow, of course, that all allowances, discounts, and rebates made by a
seller of property constitute adjustments to the selling prices. Terminology, alone, is
not controlling; and each type of transaction must be analyzed with respect to its
own facts and surrounding circumstances. Such examination may reveal that a
particular allowance has been given for a separate consideration -- as in the case of
rebates made in consideration of additional purchases of specified quantity over a
specified subsequent period; or as in the case of allowances made in consideration
of prepayment of an account receivable, so as to be in effect a payment of interest.
The test to be applied, as in the interpretation of most business transactions, is:
What did the parties really intend, and for what purpose or consideration was the
allowance actually made? Where, as here, the intention and purpose of the
allowance was to provide a formula for adjusting a specified gross price to an agreed
net price, and where the making of such adjustment was not contingent upon any
subsequent performance or consideration from the purchaser, then, regardless of
the time or manner of the adjustment, the net selling price agreed upon must be
given recognition for income tax purposes. 26 T.C. at 716-717.
The Internal Revenue Service has issued administrative guidance concluding that
payments received that constitute adjustments to the purchase price are not includible
in gross sales. See, e.g., Rev. Rul. 84-41, 1984-1 C.B. 130 (manufacturer's rebate
received by an automobile dealer represents a trade discount and should be treated as
a reduction in the cost of the automobile purchased, and not as an item of gross
income).
Timing of Income
The Internal Revenue Service has issued administrative guidance addressing the timing
of payments of a co-operative advertising allowance by a taxpayer using the accrual
method of accounting. See Rev. Rul. 98-39, 1998-2 C.B. 198. The ruling notes that the
agreement under consideration required the provision of advertising services. The
ruling concludes that the performance of the cooperative advertising services is the
event that establishes the Vendor’s liability under the all events test under § 461 of the
Code and fixes the Retailer’s right to income under § 451.
Section 471
Section 471 of the Code provides that whenever in the opinion of the Secretary the use
of inventories is necessary in order to determine the income of any taxpayer, inventories
shall be taken by such taxpayer on such basis as the Secretary may prescribe as
conforming as nearly as may be to the best accounting practice in the trade or business
and as most clearly reflecting the income.
For a retailer, § 1.471-3(b) of the regulations defines cost for merchandise purchased
since the beginning of the taxable year as the invoice price less trade or other
discounts. Trade discounts, which may vary depending upon volume, quantity

POSTS-149956-12

5

purchases, or other factors established by the vendor, are properly treated as
adjustments to the purchase price of goods acquired from a vendor. See Rev. Rul. 8441.
As noted above, in Pittsburgh Milk, the Tax Court held that when a payment is made
from a seller to a purchaser, and the purpose and the intent of the payment is to reach
an agreed upon net selling price, the payment is properly viewed as an adjustment to
the sales price. However, if an allowance is contingent upon performance of services
by the purchaser, the allowance is not a trade or other discount. Pittsburgh Milk, 26
T.C. at 717. Accordingly, any payment, reduction in any amount owed to a vendor by a
retailer for prior purchases, or credit issued by a vendor to a retailer for future purchases
that represents compensation for services performed, or to be performed, would be a
separate item of gross income under § 61 of the Code and not a trade or other discount
for purposes of § 1.471-3(b) of the regulations that reduces the cost of merchandise
purchases.
Section 199
Section 199(a)(1) of the Code allows a deduction equal to 9 percent (3 percent in the
case of taxable years beginning in 2005 or 2006, and 6 percent in the case of taxable
years beginning in 2007, 2008, or 2009) of the lesser of (A) the qualified production
activities income (QPAI) of the taxpayer for the taxable year, or (B) taxable income
(determined without regard to § 199) for the taxable year.
Section 199(c)(1) of the Code defines QPAI for any taxable year as an amount equal to
the excess (if any) of (A) the taxpayer’s DPGR for such taxable year, over (B) the sum
of (i) the CGS that are allocable to such receipts; and (ii) other expenses, losses, or
deductions (other than the deduction under § 199) that are properly allocable to such
receipts.
Section 199(c)(4)(A)(i)(I) of the Code defines DPGR to mean the taxpayer’s gross
receipts that are derived from any lease, rental, license, sale, exchange, or other
disposition of qualifying production property (which includes tangible personal property)
that was manufactured, produced, grown, or extracted (MPGE) by the taxpayer in whole
or in significant part within the United States.
Sections 1.199-3(c) and 1.199-4(b)(1) of the regulations require taxpayers to determine
gross receipts and CGS using the same method of accounting that taxpayers use for
federal income tax purposes for the taxable year.
Section 1.199-3(i)(5)(i) of the regulations provides that, except as provided in § 1.1993(i)(5)(ii), gross receipts derived from the lease, rental, license, sale, exchange, or other
disposition of qualifying production property, a qualified film, or utilities do not include
advertising income and product-placement income.

POSTS-149956-12

6

Gross receipts from advertising are generally non-DPGR under § 1.199-3(i)(5)(i) of the
regulations because the receipts are derived from providing a service. Section 1.1993(i)(5)(ii), however, provides an exception allowing advertising related
gross receipts to qualify as DPGR in cases of certain tangible personal property.
Section 1.199-3(i)(5)(ii) of the regulations provides that a taxpayer’s gross receipts that
are derived from the disposition of newspapers, magazines, telephone directories,
periodicals, and other similar printed publications that are MPGE in whole or in
significant part within the United States include the advertising income from
advertisements placed in those media, but only if the gross receipts, if any, derived from
the disposition of the newspapers, magazines, telephone directories, or periodicals are
(or would be) DPGR.
Tax Treatment of Allowances
The proper federal income tax treatment of Allowances depends on the facts and
circumstances of each case, including the language of Agreements between Vendors
and Retailers. If the purpose and intent of the Allowance is to compensate the Retailer
for advertising services, then the Allowance is a separate item of gross income for
purpose of § 61. If the Allowance is a separate item of gross income under § 61, the
Allowance may be included in DPGR under § 199 of the Code if the flyers fit within the
advertising exception in §1.199-3(i)(5)(ii) of the regulations. However, if the purpose
and intent of the Allowance is to reach an agreed upon price for the Retailer’s products
and is not compensation for services, then the Allowance is a purchase price
adjustment and is not a separate item of gross income for purposes of § 61 and, as
such, may not be included in DPGR under § 199.
The following examples illustrate the proper treatment of Allowances for federal income
tax purposes under stated facts based on the contracts provided. In each example the
Vendor does not include the Allowance in income for financial reporting purposes, but
rather reduces its CGS by the Allowance. However, financial reporting is not controlling
for federal income tax purposes.
Example 1: Retailer A and Vendor A enter into Agreement A. Under Agreement A,
Retailer A is required to perform advertising services for Vendor A. Specifically, Retailer
A will receive an Allowance for including specifically described advertisements of
Vendor A’s products (the advertised products) in Retailer A’s weekly flyer. Retailer A is
required to comply with Vendor A’s advertising policies and procedures in order to
receive the Allowance. The amount of the Allowance is calculated based on a
percentage of Retailer A’s purchase costs of the advertised products during a stated
period. The Allowance is a reasonable amount in relation to the advertising services
Vendor A performs. Under these facts and circumstances, even though the amount of
the Allowance is calculated by reference to the cost of advertised products purchased
by Retailer A, the purpose and intent of the Allowance is to compensate Retailer A for
providing advertising services for Vendor A, and, therefore, the Allowance is treated as

POSTS-149956-12

7

a separate item of gross income under § 61 of the Code for the performance of
advertising services.
Assume that in Year 1 Vendor A makes a payment of a $5 Allowance to Retailer A
under Agreement A. Before receipt of the $5 Allowance, Retailer A’s Gross Receipts
from the sale of the advertised products is $100, its cost for the products sold is $20,
and its total cost to produce and distribute the flyer is $25.
Under these facts, for federal income tax purposes, the $5 Allowance is treated as a
separate item of gross income under § 61 of the Code for the performance of
advertising services. Retailer A’s gross income from placement of Vendor A’s products
in Retailer A’s flyers is $5. Retailer A’s gross income from the sale of the advertised
products is $80 ($100 gross receipts - $20 CGS). Retailer A’s taxable income, before
application of § 199, is $60 ($80 gross income from sales of the advertised products +
$5 advertising service income - $25 deductible expense).
Because the Allowance is a separate item of gross income for purposes of § 61, it must
be characterized for purposes of § 199. For purposes of § 199, the $5 Allowance is
advertising income from Retailer A’s performance of advertising services. Gross
receipts from advertising are generally non-DPGR under § 1.199-3(i)(5)(i) of the
regulations because the receipts are derived from providing a service. Section 1.1993(i)(5)(ii), however, provides an exception allowing gross receipts derived from
advertising to qualify as DPGR in cases of certain tangible personal property. Under
these facts, the flyers are “other similar publications” under § 1.199-3(i)(5)(ii), and thus,
Retailer A’s gross receipts derived from placing Vendor A’s advertisements in the flyers
qualify as DPGR if Retailer A meets all other applicable requirements of § 199.
Therefore, assuming Retailer A meets all other applicable requirements of § 199, the $5
Allowance is included in DPGR under § 199.
Example 2: Retailer B and Vendor B enter into Agreement B. Under Agreement B,
Retailer B is required to perform advertising services for Vendor B. Specifically, Retailer
B will receive a flat rate Allowance for including specifically described advertisements of
Vendor B’s products (the advertised products) in Retailer B’s weekly flyer. Retailer B is
required to comply with Vendor B’s advertising policies and procedures in order to
receive the Allowance. The Allowance is not calculated based on Retailer B’s purchase
costs of the advertised products, and Retailer B is not required to purchase any of the
advertised products. The Allowance is a reasonable amount in relation to the
advertising services Vendor B performs. Under these facts and circumstances, the
purpose and intent of the Allowance is to compensate Retailer B for providing
advertising services for Vendor B, and, therefore, the Allowance is treated as a separate
item of gross income under § 61 of the Code for the performance of advertising
services.
Assume that in Year 1 Vendor B makes a payment of a $5 Allowance to Retailer B
under Agreement B. Before receipt of the $5 Allowance, Retailer B’s Gross Receipts

POSTS-149956-12

8

from the sale of the advertised products is $100, its cost for the products sold is $20,
and its total cost to produce and distribute the flyer is $25.
Under these facts, for federal income tax purposes, the $5 Allowance is a separate item
of gross income under § 61 of the Code for the performance of advertising services.
Retailer B’s gross income from placement of Vendor B’s products in Retailer B’s flyers
is $5. Retailer B’s gross income from the sale of the advertised products is $80 ($100
gross receipts - $20 CGS). Retailer B’s taxable income, before the application of § 199,
is $60 ($80 gross income from sales of the advertised products + $5 advertising service
income - $25 deductible expense).
Because the Allowance is a separate item of gross income for purposes of § 61, it must
be characterized for purposes of § 199. For purposes of § 199, the $5 Allowance is
advertising income from Retailer B’s performance of advertising services. Gross
receipts from advertising are generally non-DPGR under § 1.199-3(i)(5)(i) of the
regulations because the receipts are derived from providing a service. Section 1.1993(i)(5)(ii), however, provides an exception allowing gross receipts derived from
advertising to qualify as DPGR in cases of certain tangible personal property. Under
these facts, the flyers are “other similar publications” under § 1.199-3(i)(5)(ii), and thus,
Retailer B’s gross receipts derived from placing Vendor B’s advertisements in the flyers
qualify as DPGR if Retailer B meets all other applicable requirements of § 199.
Therefore, assuming Retailer B meets all other applicable requirements of § 199, the $5
Allowance is included in DPGR under § 199.
Example 3. Retailer C and Vendor C enter into Marketing Agreement C. Retailer C is
not required to perform any specific services for the benefit of Vendor C, and Vendor C
does not expect Retailer C to perform any specific services. Under the terms of
Marketing Agreement C, Retailer C will receive an Allowance based on a percentage of
the purchase costs of Vendor C’s products. Under Agreement C, the purpose and
intent of the Allowance is to reduce the cost of the products Retailer C purchases from
Vendor C.
Assume that in Year 1 Vendor C makes a payment of $5 to Retailer C under Marketing
Agreement C. Before receipt of the $5 Allowance, Retailer C’s cost for the products it
purchases from Vendor C is $20.
Under these facts and circumstances, for federal income tax purposes, the $5
Allowance is a purchase price adjustment that reduces the cost of the products Retailer
C purchases and is not a separate item of gross income under § 61 of the Code.
Retailer C’s net cost for the products it purchases is $15. Because the $5 Allowance is
not a separate item of gross income for purposes of § 61 of the Code, it is not included
in DPGR under § 199.
Please call J. Peter Baumgarten at (202) 622-4920 if you have any questions on § 61,
John R. Faron at (202) 622-4930 for questions on § 471, and James A. Holmes at (202)
622-3040 for questions on § 199.

